UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6185


YAHYA SIDDIQI ABDUSSAMADI,

                Petitioner - Appellant,

          v.

WARDEN TIMOTHY STEWART; UNITED STATES PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-02105-JKB)


Submitted:   August 28, 2015             Decided:   September 17, 2015


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yahya Siddiqi Abdussamadi, Appellant Pro Se.         Tarra R.
DeShields-Minnis, Assistant United States Attorney, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yahya Siddiqi Abdussamadi, a federal prisoner,               appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We   have    reviewed   the   record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Abdussamadi v. Stewart, No. 1:14-cv-

02105-JKB   (D.   Md.    Jan.   22,    2015).     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2